DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 6/3/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maetaki (US 20150097109) in a view of Yamamoto et al (US 20150022894), and further in a view of Masuzawa et al (JP 2011090264, English translation attached).

Regarding Claim 1, Maetaki teaches a cemented lens (abstract; figs. 1 and 2) comprising: 

a first optical element (fig. 2, L1); 
a second optical element (fig. 1, L2); 
a third optical element sandwiched between the first optical element and the second optical element (fig. 2, NL1), the third optical element containing resin (¶[0049], line 1-11,  The third optical member NL1 is formed on one surface ( convex surface) of the first optical member L1. The second optical member L2 is cemented onto the resin layer NL1 with a UV curable bonding material S1 (Nd=l .633));

a light shielding layer covering a portion of side surfaces of the first optical element, the second optical element and the third optical element (fig. 2, L1, L2, NL1; 6 - light shielding layer which covers a side surface of L2 and NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that the light shielding layer covering side surfaces of the first optical element, the second optical element and the third optical element.

However, Yamamoto a light-shielding film for optical element, wherein a light shielding film covers whole side surfaces of a cement lens (fig. 1, 1, 2, 2a; ¶[0080], line 1-5, The obtained light-shielding coating material was applied onto the flat plate glass and the cemented lens described above).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki by the light-shielding film of Yamamoto to have a light shielding film covers whole side surfaces of a cement lens (that is, covering side surfaces of the first optical element, the second optical element and the third optical element), for the purpose to prevent inner reflections in optical lenses (¶[0045], line 1-8).  

But Maetaki- Yamamoto combination does not specifically disclose that a cemented lens wherein a porous layer covering at least a part of the light shielding layer. 

However, Masuzawa a lens module (abstract; fig. 5), wherein a porous layer covering at least a part of the lens elements and/or a part of the light shielding layer (fig, 5, 35; 35- porous film; ¶[0035], line 390-395, A ventilation film 35 made of a porous material is provided integrally with each of the two; fig. 9, 33-light shielding layer; ¶[0051], line 495-496, the light-shielding plate 33 itself may be configured to allow air to pass through, for example, a configuration made of a porous material; --the light shielding layer is also a porous layer).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of But Maetaki- Yamamoto combination by the lens module of Masuzawa to have a porous layer cover at least at least a part of the light shielding layer, for the purpose of providing of to provide a lens module and an image pickup unit that can prevent dust from entering (¶[0010], line 83-85).

Regarding Claim 2 Maetaki- Yamamoto - Masuzawa combination teaches that the cemented lens according to claim 1, wherein the porous layer has a communication hole structure (fig, 5, 35; 35- porous film; ¶[0035], line 390-395, A ventilation film 35 made of a porous material is provided integrally with each of the two; fig. 9, 33-light shielding layer; ¶[0051], line 495-496, the light-shielding plate 33 itself may be configured to allow air to pass through, for example, a configuration made of a porous material, as disclosed in Masuzawa).
 
Regarding Claim 9, Maetaki teaches an optical system (abstract; fig. 11 and fig. 13) comprising: 

a casing cylinder (fig. 13, 21); and 
a cemented lens being disposed inside the casing cylinder (fig. 11, B4 and fig. 13, 21), 

wherein the cemented lens (figs. 1 and 2) comprising: 
a first optical element (fig. 2, L1); 
a second optical element (fig. 1, L2); 
a third optical element sandwiched between the first optical element and the second optical element (fig. 2, NL1), the third optical element containing resin (¶[0049], line 1-11,  The third optical member NL1 is formed on one surface ( convex surface) of the first optical member L1. The second optical member L2 is cemented onto the resin layer NL1 with a UV curable bonding material S1 (Nd=l .633));

a light shielding layer covering a portion of side surfaces of the first optical element, the second optical element and the third optical element (fig. 2, L1, L2, NL1; 6 - light shielding layer which covers a side surface of L2 and NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that the light shielding layer covering side surfaces of the first optical element, the second optical element and the third optical element.

However, Yamamoto a light-shielding film for optical element, wherein a light shielding film covers whole side surfaces of a cement lens (fig. 1, 1, 2, 2a; ¶[0080], line 1-5, The obtained light-shielding coating material was applied onto the flat plate glass and the cemented lens described above).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki by the light-shielding film of Yamamoto to have a light shielding film covers whole side surfaces of a cement lens (that is, covering side surfaces of the first optical element, the second optical element and the third optical element), for the purpose to prevent inner reflections in optical lenses (¶[0045], line 1-8).  
But Maetaki- Yamamoto combination does not specifically disclose that a cemented lens wherein a porous layer covering at least a part of the light shielding layer. 

However, Masuzawa a lens module (abstract; fig. 5), wherein a porous layer covering at least a part of the lens elements and/or a part of the light shielding layer (fig, 5, 35; 35- porous film; ¶[0035], line 390-395, A ventilation film 35 made of a porous material is provided integrally with each of the two; fig. 9, 33-light shielding layer; ¶[0051], line 495-496, the light-shielding plate 33 itself may be configured to allow air to pass through, for example, a configuration made of a porous material; --the light shielding layer is also a porous layer).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of But Maetaki- Yamamoto combination by the lens module of Masuzawa to have a porous layer cover at least at least a part of the light shielding layer, for the purpose of providing of to provide a lens module and an image pickup unit that can prevent dust from entering (¶[0010], line 83-85).

Regarding Claim 10, Maetaki teaches an optical apparatus system (abstract; fig. 11 and fig. 13) comprising: 

an optical system (fig. 11, B4 and fig. 13, 21); and 
an image sensor configured to receive light incident via the optical system (fig. 13, 22), 

wherein the optical system (fig. 11 and fig. 13) comprising: 

a casing cylinder (fig. 13, 21); and 
a cemented lens being disposed inside the casing cylinder (fig. 11, B4 and fig. 13, 21),

 wherein the cemented lens (figs. 1 and 2) comprising: 
a first optical element (fig. 2, L1); 
a second optical element (fig. 1, L2); 
a third optical element sandwiched between the first optical element and the second optical element (fig. 2, NL1), the third optical element containing resin (¶[0049], line 1-11,  The third optical member NL1 is formed on one surface ( convex surface) of the first optical member L1. The second optical member L2 is cemented onto the resin layer NL1 with a UV curable bonding material S1 (Nd=l .633));

a light shielding layer covering a portion of side surfaces of the first optical element, the second optical element and the third optical element (fig. 2, L1, L2, NL1; 6 - light shielding layer which covers a side surface of L2 and NL1).

Maetaki also teaches that a lens elements of the cemented lens is used in a lens imaging system (fig. 11, B4 and fig. 13, 21).

But Maetaki does not specifically disclose that the light shielding layer covering side surfaces of the first optical element, the second optical element and the third optical element.

However, Yamamoto a light-shielding film for optical element, wherein a light shielding film covers whole side surfaces of a cement lens (fig. 1, 1, 2, 2a; ¶[0080], line 1-5, The obtained light-shielding coating material was applied onto the flat plate glass and the cemented lens described above).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki by the light-shielding film of Yamamoto to have a light shielding film covers whole side surfaces of a cement lens (that is, covering side surfaces of the first optical element, the second optical element and the third optical element), for the purpose to prevent inner reflections in optical lenses (¶[0045], line 1-8).  

But Maetaki- Yamamoto combination does not specifically disclose that a cemented lens wherein a porous layer covering at least a part of the light shielding layer. 

However, Masuzawa a lens module (abstract; fig. 5), wherein a porous layer covering at least a part of the lens elements and/or a part of the light shielding layer (fig, 5, 35; 35- porous film; ¶[0035], line 390-395, A ventilation film 35 made of a porous material is provided integrally with each of the two; fig. 9, 33-light shielding layer; ¶[0051], line 495-496, the light-shielding plate 33 itself may be configured to allow air to pass through, for example, a configuration made of a porous material; --the light shielding layer is also a porous layer).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of But Maetaki- Yamamoto combination by the lens module of Masuzawa to have a porous layer cover at least at least a part of the light shielding layer, for the purpose of providing of to provide a lens module and an image pickup unit that can prevent dust from entering (¶[0010], line 83-85).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Maetaki (US 20150097109) in a view of Yamamoto et al (US 20150022894) and Masuzawa et al (JP 2011090264), further in a view of Nakayama et al (US 20170073524).

Regarding Claim 3, Maetaki- Yamamoto - Masuzawa combination discloses as set forth above but does not specifically disclose that the cemented lens according to claim 2, wherein the porous layer is a layer containing a silica particle.

However, Nakayama teaches an optical member comprising a porous layer (fig. 1, 3-- porous layer; abstract, line 1-8, includes a porous layer at the surface), wherein the porous layer is a layer containing a silica particle (abstract, line 1-8, the porous layer contains silicon oxide particles and a binder).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the lens system of Maetaki- Yamamoto - Masuzawa combination by the optical member of Nakayama for the purpose of providing of an optical member having good optical properties and antifouling property. (¶[0313], line 1-2).
  
Regarding Claim 4, Maetaki- Yamamoto - Masuzawa - Nakayama combination teaches that the cemented lens according to claim 3, wherein the silica particle includes a chainlike silica particle (¶[0044], line 1-4, The porous layer 3 contains chainlike silicon oxide particles 5 and a binder 6, as disclosed in Nakayama).
  
Regarding Claim 5, Maetaki- Yamamoto - Masuzawa - Nakayama combination teaches that the cemented lens according to claim 4, wherein a thickness of the porous layer on the light shielding layer is 0.4 µm or more and 10 µm or less (¶[0065], line 1-3, The porous layer 3 may have a thickness in the range of 80 nm to 200 nm, as disclosed in Nakayama; --the thickness of the porous layer may be 0.4 µm or more and 10 µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
  
Regarding Claim 6, Maetaki- Yamamoto - Masuzawa - Nakayama combination teaches that the cemented lens according to claim 4, wherein a refractive index of the porous layer is 1.19 or higher and 1.32 or lower (¶[0068], line 1-3, The refractive index of the porous layer 3 is desirably in the range of 1.19 to 1.35, such as in the range of 1.22 to 1.32, as disclosed in Nakayama).
  
Regarding Claim 7, Maetaki- Yamamoto - Masuzawa - Nakayama combination teaches that the cemented lens according to claim 4, wherein a fluorine compound or silicon is attached to a surface of the porous layer (¶[0072], line 1-10, the ratio of the fluorine concentration at the surface of the porous layer 3 containing the fluororesin 7 to the fluorine concentration…, as disclosed in Nakayamash), and a contact angle of the surface with respect to water is 80 degrees or larger (¶[0074], line 1-3, the contact angle of water with the surface of the porous layer 3 is in the range of 100° to 130°, more advantageously in the range of 110° to 120°, as disclosed in Nakayama).
  
Regarding Claim 8, Maetaki- Yamamoto - Masuzawa - Nakayama combination teaches that the cemented lens according to claim 4, wherein the porous layer covers a light incident surface of the cemented lens (¶[0012], line 1-8, The antireflection film includes a porous layer at the surface; ¶[0013], line 1-7, an optical member including a substrate and an antireflection film having a surface defined by a porous layer, as disclosed in Nakayama).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new 103 rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872